DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's arguments filed on 26 April 2022.   Currently Claims 12-14, and 16-32 are pending and have been examined.  Claims 1-11 and 15 were previously canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 31 March 2021.

Response to Arguments

Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 3-4 that “Fairbanks do not disclose calculating estimates for a requested price”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that in the previous office Action in par. [0035] an example of how a determination of price with respect to a specific parameter specified by the customer.  While the word estimate is not specifically stated in the prior art the Examiner points out that what is taking place in par. [0035] is viewed to be a collecting of information from multiple sources that is used to provide a possible price to the customer or an example of an estimation of the price for the customer.  This is the case because in the process of trying to find a flight it in par. [0035] it notes that there are several different options available based on a large amount of flight classes that are available that are based on unknown parameter from the customer.  These unknowns take the known factors of the user into account and then present what is estimated to be what the customer is looking for, or an estimate of what the flyer is looking for as meeting certain known parameters of the user, but the system is not fully aware of everything required by the customer.  Taking the known information from the customer and all available flights that are estimated to meet the needs of the flyer and then provide a quantity available for purchase at prices.  This is an estimate of what price the customer may choose as it does not take all factors into account such as loyalty to specific airlines, rewards programs of specific airlines, or even requirements by the user of number of stopovers at multiple airports.  As all these characteristics may impact the price that is chosen, what is provided to the user is an estimate of what they might choose, but there is not guarantee.  Therefore, what is provided in the Fairbanks reference is an estimate of a price of what a customer may choose provided as much information that is available (i.e. satisfy parameters), and not a fixed or guaranteed outcome.  The Examiner is also interpreting the claim this way because it is not clear based on the broadness of the claim the specific manner is how an estimate is completed or how exactly the estimate is being interpreted.  Based on this the Examiner has used the broadest reasonable interpretation of the claim and therefore the rejection is therefore maintained.


The Applicant argues on pages 4-5 that “Daniello indicates that the fare class availability is already known, hence inferring fare class availability is not taught”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that similar to what is mentioned above the Examiner is viewing the estimation or in this case the inferring to be almost as a guess to what the customer might want.  It takes the initial information provided and then attempts or estimates what a customer might want based on provided parameters.  The Applicant has pointed out that based on the claim structure the actual inferring that takes place is linked to other aspects of the claims namely that the collection of parameters from the customer as well as determining or inferring a price based on information which the Examiner has noted above is viewed as estimating based on known information a price a customer might want.  With that in mind the Examiner points out that the inferring of a fare class that is available that a customer might choose is not known.  Daniello specifically provides an estimation or re-computation of prices based on the priorities of the customer, but as noted above this is a guess or estimation based on incomplete data because it is never 100% possible to know the mind of a customer or what they might choose, but the claims are viewed as taking the available information and providing possibilities (i.e. infer or estimate) at best a price option the customer will potentially buy.   It is viewed that this is similar to how Daniello teaches the determination of the availability of certain flights information, but not knowing all the information the prior art infers availability of classes the customer might like and while some information is known, not everything is known so some level of inference is needed to provide what might be desirable to the customer.  Therefore the rejection is maintained.

The Applicant argues on pages 7-8 that “step (i) recites that the price information is not accompanied by complete fare class information for those flights… Daniello discloses that a fare may include a booking class and Daniello discloses lowest fare options are constantly updated, and the lowest fare travel options… but if a fare may include a booking class, this contradicts the limitations of claim 12… wherein the price information is not accompanied by complete fare class information for those flights”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner points out that it is well settled in the art and further supported by Fairbanks that what is provided to the general public may include some information regarding the specific fair details see previously noted par. [0035] of Fairbanks which provides for support only an example of the level of detail that is not publicly made available (i.e. specific class designations related to the fare class).  So while some level of detail is provided Daniello does not disclose providing “complete fare class information”.  If complete fair class information was provided it would viewed it would also provide all specific class designation related to class will also be provided, and as such it is not viewed that Daniello provides complete fare class information similar to the claim language.  As such the rejection is maintained.

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniello et al. (WO 2013/160721 A1) (hereafter Daniello) in further view of Fairbanks et al. (U.S. Patent Publication 2005/0228702 A1) (hereafter Fairbanks).

	Referring to Claim 12, Belgaied teaches a method of inferring which airfare classes are available, the method including the steps of:

	(i) receiving observable, live bookable prices for flights, including price information, wherein the price information in not accompanied by complete fare class information for those flights (see; pg. 3, line (30) – pg. 4, line (7) of Daniello teaches proactive queries (i.e. receiving information regarding flight data, pg. 74, lines (11-31) including real time fare pricing and fare information, but also takes into account pg. 66, lines (17-22), including a determination using missing historical data (i.e. incomplete).

	(ii) storing the received observable, live bookable prices for flights, including the price information, in a computer data store embodied on a non-transitory storage medium, to provide a stored incomplete historical travel-related price dataset, wherein the stored incomplete historical travel-related price dataset uses a smaller data storage capacity than a complete historical travel-related price dataset (see; pg. 3, line (30) – pg. 4 line (7) of Daniello teaches proactive queries (i.e. receiving information regarding flight data, pg. pg. 85, lines (11-31) including real time fare pricing and fare information, pg. 66, lines (17-22), including a determination using missing historical data (i.e. incomplete historical data), pg. 15, lines (4-21) utilizing a smaller computation package (i.e. smaller data storage)).

(iii) a computer server receiving a request for a price for goods or services, such as airfares, together with parameters defining those airfares, the server responsive to at least 66,795 different requests for prices for airfares (see; pg. 93, lines (1-15) of Daniello teaches receiving travel related parameters, along with pg. 85, lines (11-31) including real time fare pricing and fare information, handling pg. 39, lines (13-18) and manages thousands of prices (i.e. 66,795)).

(iv) configuring one or more processors to determine estimated prices from the incomplete historical price dataset in the computer data store embodied on the non-transitory storage medium by analyzing statistical patterns in that dataset, at any time with respect to step (iii) above, wherein this step comprises (see; pg. 69, lines (4-15) of Daniello teaches determining an estimate of prices based on impact of fare changes, pg. 66, lines (17-22) utilizing data that contains missing historical data, where the data, pg. 73, line (19) – pg. 75, line (8) is used for a statistical estimate by a probabilistic mode (i.e. analyzing statistical patterns).


(a) obtaining historical price quotes from the incomplete historical travel-related price dataset stored in the computer data store embodied on the non-transitory storage medium: (see; pg. 66, lines (17-22) of Daniello teaches collecting possible price data from data that has missing historical data (i.e. incomplete data) from the available stored data).

(b) grouping the historical price quotes by category: (see; pg. 95, lines (6-12) of Daniello teaches grouping historical price data based on flight options (i.e. category)).

(c) deriving statistics for each group: (see; pg. 64, line (20) – pg. 65, line (9) of Daniello teaches analyzing the data and determining statistics for flight for groups of flight data).

(d) storing on a computer for each group a classifier including the derived statistics: (see; pg. 80, line (19) – pg. 81, line (7) of Daniello teaches the classifying and ranking of travel options).

(e) identifying groups with stored classifiers to which the requested prices correspond (see; pg. 90, lines (8-23) of Daniello teaches identifying based on group of travel option based on identified on travel options taking into price of travel).

(vi) sending the request to a Distribution System for airfare prices (see; 79, lines (10-21) of Daniello teaches collecting data from the Global Distribution System regarding airfare prices).

(vii) receiving from the Distribution System the Distribution System’s airfare prices (see; pg. 80, line (19) – pg. 81, line (7) of Daniello teaches receiving data regarding the Global Distribution System regarding airfare prices).

(viii) comparing the calculated estimates for the requested price from step (iii) with the Distribution System’s airfare prices received in step (v) so as to infer airfare class availability (see; pg. 76, line (27) – 77, line (10) of Daniello teaches compare real time compare real time data searches, that take into account pg. 90, lines (8-23) Distribution System data regarding price, pg. 75, point 7, seat availability, and further taking into account pg. 24, line (16) – pg. 25, line (3) class availability).

(ix) the computer server providing the inferred airfare class availability to a computing device, and the computing device storing the inferred airfare class availability (see; pg. 67, lines (4-15) of Daniello teaches the estimating of price with missing data (i.e. infer), with pg. 66, lines (7-15) and using an analyzer to estimate the price change accuracy and popularity, which pg. 67, line (12) – pg. 68, line (21) makes a prediction that uses the status while also taking into account classes abased on availability).

Daniello does not explicitly disclose the following limitation, however,

Fairbanks teaches (v) configuring one or more processors to calculate estimates for the requested price for the airfares that satisfy the parameters, and calculating estimates for the requested price for the airfares that satisfy the parameters: (see; par. [0012] and par. [0035] of Fairbanks teaches using a computer to calculate an potential least cost fare that could potential meet a specific fare class that meets a person’s parameter).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello discloses collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello fails to disclose ((v) configuring one or more processors to calculate estimates for the requested price for the airfares that satisfy the parameters, and calculating estimates for the requested price for the airfares that satisfy the parameters:.

Fairbanks discloses (v) configuring one or more processors to calculate estimates for the requested price for the airfares that satisfy the parameters, and calculating estimates for the requested price for the airfares that satisfy the parameters:.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello the as taught by Fairbanks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello and Fairbanks teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

the parameters defining those airfares include one or more of the following: date range, destination, origin, desired weather conditions, star ratings, keywords (see; 9, lines (4-26) of Daniello teaches taking into account flight dates as a calculation parameter).


	Referring to Claim 16, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

step (v) comprises: calculating a set of estimates for the requested price over a specified date range using statistics from the stored classifiers corresponding to the identified groups (see; pg. 49, line (29) – pg. 50, line (10) of Daniello teaches a popularity engine that analyses the metrics and statistics of the flights that provides recommendation based on classifiers such as price, which can then be used in the pg. 69, lines (4-15) estimation of price even with missing data).


	Referring to Claim 17, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

the Distribution System is a Global Distribution System (see; pg. 79, lines (10-21) of Daniello teaches collecting data from the Global Distribution System regarding airfare prices).


	Referring to Claim 18, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

an inferred airfare class price is included with each inferred airfare class availability (see; pg. 69, lines (4-15) of Daniello teaches the estimating of price with missing data (i.e. infer), with pg. 66, lines (7-15) and using an analyzer to estimate the price change accuracy and popularity, which pg. 67, line (12) – pg. 68, line (2) makes a prediction that uses the status while also taking into account classes abased on availability).


	Referring to Claim 19, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

step (vii) includes sending the inferred airfare class availability to a server (see; pg. 66, lines (7-15) of Daniello teaches the estimating of price with missing data (i.e. infer), with pg. 66, lines (1-16) and using an analyzer to estimate the price change accuracy and popularity, which pg. 67, line (12) – pg. 68, line (2) makes a prediction that uses the status while also taking into account classes abased on availability and once completed, pg. 90, lines (8-23) notes that the data is networked and can be stored in a server ).


	Referring to Claim 20, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

step (iv) includes using rules in order to analyze the statistical patterns in the dataset (see; pg. 87, line (20) – pg. 88, line (15) of Daneillo teaches using algorithms, rules and criteria to find a smart travel solution to the data collected, par. 81, lines (9-26) to determine patterns and insights).


	Referring to Claim 22, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daneillo further discloses a method having the limitations of:

step (iv) includes building a statistical model from historical prices, identifying missing quote candidates, and pricing quote candidates based on the statistical model (see; pg. 67, line (12-17), of Daniello the use of statistical modeling to use and track what is happening including making predictions with, pg. 66, lines (17-22) missing historical data, as well as any available pg. 87, lines (1-18) any available historical data, pg. 18, lines (15-26) and analyzing them with pre-calculated air prices (quoted air prices)).

	
	Referring to Claim 32, Daniello in view of Fairbanks teaches a system including server.  Claim 32 recites the same or similar limitations as those addressed above in claim 12, Claim 32 is therefore rejected for the same reasons as set forth above in claim 12.


Claims 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniello et al. (WO 2013/160721 A1) (hereafter Daniello) in further view of Fairbanks et al. (U.S. Patent Publication 2005/0228702 A1) (hereafter Fairbanks) in further view of Etzioni et al. (U.S. Patent Publication 2012/0303412 A1) (hereafter Etzioni).

	Referring to Claim 14, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Etzioni teaches determination of estimated prices is performed by inferring, deriving or predicting estimated prices (see; par. [0191] of Etzioni teaches determining an estimated price based on predicting the estimated price).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Etzioni the determining of a product price based on gathered information to perform an estimation and as it is comparable in certain respects to Daniello and Fairbanks which collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks discloses collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks fails to disclose determination of estimated prices is performed by inferring, deriving or predicting estimated prices.

Etzioni discloses determination of estimated prices is performed by inferring, deriving or predicting estimated prices.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks determination of estimated prices is performed by inferring, deriving or predicting estimated prices as taught by Etzioni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks and Etzioni teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 23, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Etzioni teaches including the step of: including cached fare prices in the set of price estimates (see; par. [0365] of Etzioni teaches stored price data that is used in determining a price estimate).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Etzioni the determining of a product price based on gathered information to perform an estimation and as it is comparable in certain respects to Daniello and Fairbanks which collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks discloses the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks fails to disclose including the step of: including cached fare prices in the set of price estimates.

Etzioni discloses including the step of: including cached fare prices in the set of price estimates.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks including the step of: including cached fare prices in the set of price estimates as taught by Etzioni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks and Etzioni teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniello et al. (WO 2013/160721 A1) (hereafter Daniello) in view of Fairbanks et al. (U.S. Patent Publication 2005/0228702 A1) (hereafter Fairbanks) in further view of Natarajan (U.S. Patent 6,388,592 B1).

	Referring to Claim 21, see discussion of claim 12 above, while Belgaied in view of Tellefson in further view of Fairbanks teaches the method above, Belgaied in view of Tellefson in further view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Natarajan teaches step (iv) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices (see; col. 2, lines (31-41), and Table 1 of Natarajan teaches produces a probabilistic model of data including predicting missing data points related to what is being analyzed).

While Natarajan does not teach every item listed in the claim 21, however Natarajan does teach the determination of missing data based on naïve Bayes classification are non-functional data and the claimed limitation does not care the data is gathered from price data.  It is noted that the various information associated with the determination of fare availabilities merely recites using a “price” non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Natarajan provides simulated data predictive modeling from data that has missing information using naïve Bayes and as it is comparable in certain respects to Daniello, and Fairbanks which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello, and Fairbanks collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello, and Fairbanks which fails to disclose step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices.

Natarajan discloses step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello, and Fairbanks the step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices as taught by Natarajan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks and Natarajanteach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


Claim 24, and 29-31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniello et al. (WO 2013/160721 A1) (hereafter Daniello) in view of Fairbanks et al. (U.S. Patent Publication 2005/0228702 A1) (hereafter Fairbanks in further view of Belgaied Hassine et al. (U.S. Patent Publication 2009/0234710 A1) (hereafter Belgaied).
	
Referring to Claim 24, see discussion of claim 12 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Belgaied teaches the price includes a train fare price, or wherein the price includes a car hire price, or wherein the price includes a hotel price (see; par. [0100]-[0101], and par. [0109]-[0111] of Belgaied teaches determining a train price).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks which fails to disclose classifiers are trained using observed prices and sets of features that correspond to them.

Belgaied discloses the price includes a train fare price, or wherein the price includes a car hire price, or wherein the price includes a hotel price.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks the price includes a train fare price, or wherein the price includes a car hire price, or wherein the price includes a hotel price as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 29, see discussion of claim 22 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Belgaied teaches estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote, retrieving from a database a classifier trained for an extracted category, extracting all feature values from the quote candidate, classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote (see; par. [0060]-[0066], par. [0096]-[0097], par. [0146], par. [0262], and par. [1096] of Belgaied teaches estimating a price  using extracted characteristics from stored data including historical prices from databases that contain segmented data that are applicable to the pricing and using a Bayesian analysis for the estimating and making an offer including class of service).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks which fails to disclose estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote, retrieving from a database a classifier trained for an extracted category, extracting all feature values from the quote candidate, classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote.

Belgaied discloses estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote, retrieving from a database a classifier trained for an extracted category, extracting all feature values from the quote candidate, classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote, retrieving from a database a classifier trained for an extracted category, extracting all feature values from the quote candidate, classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 30, see discussion of claim 22 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,

Belgaied teaches inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights (see; par. [0309], par. [0545]-[0561], par. [1351], and par. [1443] of Belgaied teaches inputs into the statistical models including routes, categorization/segment, historical quotes, and utilizes weights).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks which fails to disclose inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights.

Belgaied discloses inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 31, see discussion of claim 22 above, while Daniello in view of Fairbanks teaches the method above, Daniello in view of Fairbanks does not explicitly disclose a method having the limitations of, however,


Belgaied teaches the request comprises a flexible search request (see; pg. 31, par. 1 of Daniello teaches an example of a search request that has variable inputs and take into account new factors (i.e. flexible request)).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello and Fairbanks collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello and Fairbanks which fails to disclose the request comprises a flexible search request.

Belgaied discloses the request comprises a flexible search request.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello and Fairbanks the request comprises a flexible search request as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


Claims 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniello et al. (WO 2013/160721 A1) (hereafter Daniello) in view of Fairbanks et al. (U.S. Patent Publication 2005/0228702 A1) (hereafter Fairbanks) in further view of Natarajan (U.S. Patent 6,388,592 B1) in further view of Belgaied Hassine et al. (U.S. Patent Publication 2009/0234710 A1) (hereafter Belgaied).

	Referring to Claim 25, see discussion of claim 21 above, while Dannielo in view of Fairbanks in further view of Natarajan teaches the method above, Daniello in view of Faribanks in further view of Natarajan does not explicitly disclose a method having the limitations of, however,

Belgaied teaches classifiers are trained using observed prices and sets of features that correspond to them (see; par. [0811]-[0816] of Belgaied teaches prices and segments are reconciled using observed rate segments including prices associated with the segments).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Natarajan provides simulated data predictive modeling from data that has missing information using naïve Bayes and as it is comparable in certain respects to Daniello, and Fairbanks which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello, Fairbanks, and Natarajan collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello, Fairbanks, and Natarajan which fails to disclose classifiers are trained using observed prices and sets of features that correspond to them.

Belgaied discloses classifiers are trained using observed prices and sets of features that correspond to them.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello, Fairbanks, and Natarajan classifiers are trained using observed prices and sets of features that correspond to them as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, Natarajan, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 26, see discussion of claim 25 above, while Dannielo in view of Fairbanks in further view of Natarajan in further view of Belgaied teaches the method above, Daniello in view of Faribanks in further view of Natarajan does not explicitly disclose a method having the limitations of, however,

Belgaied teaches the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month (see; par. [1413]-[1415] and par. [1443]-[1451] of Belgaied teaches a request for a price is based on departure day of the week).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Natarajan provides simulated data predictive modeling from data that has missing information using naïve Bayes and as it is comparable in certain respects to Daniello, and Fairbanks which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello, Fairbanks, and Natarajan collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello, Fairbanks, and Natarajan which fails to disclose the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month.

Belgaied discloses the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello, Fairbanks, and Natarajan the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, Natarajan, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


Referring to Claim 27, see discussion of claim 26 above, while Dannielo in view of Fairbanks in further view of Natarajan in further view of Belgaied teaches the method above, Daniello in view of Faribanks in further view of Natarajan does not explicitly disclose a method having the limitations of, however,

Belgaied a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features (see; par. [0460]-[0462], and par. [0695]-[0706] of Belgaied teaches a classifier linked to a segment is used to predict a price using observed as well as missing data to provide an estimate of a fare with desired options).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Natarajan provides simulated data predictive modeling from data that has missing information using naïve Bayes and as it is comparable in certain respects to Daniello, and Fairbanks which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello, Fairbanks, and Natarajan collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello, Fairbanks, and Natarajan which fails to disclose a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features.

Belgaied discloses a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello, Fairbanks, and Natarajan a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, Natarajan, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.


Referring to Claim 28, see discussion of claim 25 above, while Dannielo in view of Fairbanks in further view of Natarajan in further view of Belgaied teaches the method above, Daniello in view of Faribanks in further view of Natarajan does not explicitly disclose a method having the limitations of, however,

Belgaied teaches features are derived by training multiple models with different features and comparing the predictive accuracy of the different models (see; par. [0061] and par. [0075]-[0076] of Belgaied teaches estimates are provided based on trained statistical models using multiple features in the form of training models and monitoring the accuracy of the models).

The Examiner notes that Daniello teaches similar to the instant application teaches batch oriented computing to analyze and optimize flight data. Specifically, Daniello teaches the collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Fairbanks discloses providing remaining seat availability information in a booking class and as it is comparable in certain respects to Daniello which customer centric revenue management in order to optimize the expected value of transactions with consumers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Natarajan provides simulated data predictive modeling from data that has missing information using naïve Bayes and as it is comparable in certain respects to Daniello, and Fairbanks which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. Additionally, Belgaied provides the collection of information regarding historical purchases and determining categories of the data that is then combined with estimates regarding the group to determine an optimum product including airfare for a customer and as it is comparable in certain respects to Daniello, Fairbanks, and Natarajan which determining of a product price based on gathered information to perform an estimation as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Daniello, Fairbanks, and Natarajan collection of information regarding flight information taking into account price data, fare data, availability data as well as other options to determine an optimum and as it comparable in certain respects to the instant application analyzes statistical data to statistically determine the best airfare to provide to a customer.  However, Daniello, Fairbanks, and Natarajan which fails to disclose features are derived by training multiple models with different features and comparing the predictive accuracy of the different models.

Belgaied discloses features are derived by training multiple models with different features and comparing the predictive accuracy of the different models.

It would be obvious to one of ordinary skill in the art to include in the airfare sales (system/method/apparatus) of Daniello, Fairbanks, and Natarajan features are derived by training multiple models with different features and comparing the predictive accuracy of the different models as taught by Belgaied since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Daniello, Fairbanks, Natarajan, and Belgaied teach the collection of data with regard to providing a product including airfare to a user that meets the demands of the customer and they do not contradict or diminish the other alone or when combined.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623